[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff has failed to establish probable cause for a claim against Patrick J. Dwan under Article Six of the Uniform Commercial Code — Bulk Sales. The plaintiff has failed to establish probable cause for application of the CT Page 3467 "instrumentality" or "identity" rules as set out in Zaist v. Olson, 154 Conn. 563, 575 (1967). The plaintiff has failed to establish probable cause under Chapter 599 of the General Statutes — Stock Corporations.
The application for pre judgment remedy and restraining order is denied.
THIM, JUDGE.